Mr. Presiding Justice Pam delivered the opinion of the court. 4. Forcible entry and detainer, § 77*—when deed admissible to show fact of possession. In an action of forcible entry and detainer by a grantee against a grantor the introduction of the deed to the premises is proper and is necessary, in connection with the fact of possession, to show that there was a grantor who conveyed and a grantee to whom the conveyance was made. 5. Appeal and error, § 1466*—when admission in evidence of pleadings in prior case harmless error. Where, in an action of forcible entry and detainer it was contended that there was an improper admission in evidence of the bill, answer and decree in a prior case wherein one of the defendants in the case at bar was complainant, and in which the plaintiff and the other defendant in the case at bar were defendants, which prior case was for the purpose of setting aside the deed upon which the case at bar depends, and where objection to such evidence was not made by the complainant but by her husband, who was defendant in such suit and a witness in behalf of the complainant therein, held not error to admit such evidence and that, at best, it was only cumulative, and inasmuch as the court in the case at bar instructed the jury to find for plaintiff, its admission could not be considered harmful. 6. Estoppel, § 87*—when tenant estopped to claim relationship of landlord and tenant. In an action of forcible entry and detainer, where defendant claims that conveyance from him to plaintiff was to secure plaintiff for money advanced, such defendant is estopped from thereafter claiming the relation of landlord and tenant and cannot present evidence that in a previous trial in forcible entry and detainer, plaintiff testified that defendant was his tenant.